VAN GRAAFEILAND, Circuit Judge,
concurring:
I agree that the judgment appealed from should be vacated. I do so, however, strictly on the procedural ground that the bankruptcy judge did not make what properly might be termed “findings.” I am satisfied that the material for adequate findings is present in this case, in which appellant so far has failed to testify or even to affix his name to a piece of paper. In short, I detect a faint aroma of securities fraud which is centered in Hawaii. I would remand to the bankruptcy court with instructions to reconsider appellees’ application and, after giving both parties an opportunity to be heard, make proper findings.